DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action has been issued in response to amendment filed 07/29/2021.  Applicant's arguments have been carefully and fully considered but they are not persuasive.  Accordingly, this action has been made FINAL.

Claim Status
Claims 1, 5-9, 11, 14-15, 22, and 24-25 have been amended. Claims 26-29 have been added.  Claims 1-29 remain pending and are ready for examination.

Rejections not based on Prior Art
In view of Applicant’s amendments, the previous 35 U.S.C. § 112 rejection has been withdrawn.

Rejections based on Prior Art
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sinha et al. (US 2018/0328612 A1 hereinafter Sinha) further in view of Jacobson et al. (US20170099157A1 –hereinafter Jacobson).
Regarding claim 1, Sinha teaches a method of operation of a building management system, the method comprising: 
publishing, by distributed devices of the building management system, device (see Fig. 5 and [0094]; Sinha teaches the data published in HVAC data chain 510 has been published by one of HVAC devices 1-6 (distributed devices). See [0089]; Sinha teaches HVAC data chain 510 is a blockchain database (a distributed transaction ledger). HVAC data chain 510 includes information regarding software licenses for HVAC devices 1-6, access to data for HVAC devices 1-6, and various other building related information. See [0015]; Sinha: “the blocks include HVAC data associated with zones of a building associated with the BMS. The HVAC data chain may further include, based on the blocks, a record of HVAC data for the building.” Therefore, HVAC devices 1-6 (distributed devices) can publish data (device information) to HVAC data chain 510 (a distributed transaction ledger)); 
configuring the distributed devices with local event engine process instructions(See Fig. 5 and [0090]; Sinha teaches HVAC data chain 510 (a distributed transaction ledger) can include configuration data of HVAC devices 1-6, and/or any other information. See [0087]; Sinha: “HVAC devices 1-6 can monitor energy consumption, control lighting systems, control HVAC systems, or perform other functions within the BMS.” That is, the HVAC devices 1-6 is provided configuration data to monitor energy consumption, control lighting systems, control HVAC systems, or perform other functions within the BMS based on HVAC data chain 510 (published device information)); and
performing, by the distributed devices, peripheral functions of the building management system and controlling, by the distributed devices, other distributed devices based on(see [0127] and [0128]; Sinha teaches input/outputs 944 can represent the inputs and/or outputs of HVAC device 1 and/or devices 962. HVAC device 1 (distributed device) operates HVAC devices 962 to maintain a particular environmental setpoint (e.g., temperature, humidity, air quality, etc.) in building 10 and/or a zone of building 10. See [0087]; Sinha teaches HVAC devices 1-6 can perform other functions within the building management system. Since HVAC devices 1-6 (distributed devices) can maintain a particular environmental setpoint (input/output temperature) for the building 10 and perform other functions within the building management system, it corresponds to ‘performing peripheral functions of the building management system’. See [0086]; Sinha teaches some and/or all of HVAC devices 1-6 are configured to control the environmental conditions of a particular building and/or building zone. HVAC devices 1-6 are shown to be connected to various sensors, actuators, and controllers. See [0133]; Sinha teaches transaction and contract controller 966 can be configured to negotiate a transaction and / or contract between HVAC device 1 and one of HVAC devices 2 - 6 . See [0048]; Sinha teaches the blocks (HVAC data chain 510) can contain information such as transaction. Therefore, HVAC devices 1-6 perform peripheral functions of the building management system and control various sensors, actuators, and controllers based on transaction from the HVAC data chain 510).
However, Sinha does not explicitly teach 
… publishing capability information to a distributed transaction ledger;
configuring the distributed devices with local event engine process instructions executing on the distributed devices based on the capability information;
performing … and controlling … based on the local event engine process instructions…;
Jacobson from the same or similar field of endeavor teaches:
 … publishing, publishing, by distributed devices of the building management system (see [0036]; Jacobson: “The devices 112-122 of the home automation system may include lighting devices 112, … security devices 114, … audio devices 116 and video devices 118, …electronic door locks 120 and other types of , … capability information to a distributed transaction ledger (see [0077]; Jacobson: “At step 530, the mobile app 162 receives input from the user indicating the IP-discoverable device 220 is to be added to the home automation system, along with user-provided configuration information (e.g., a room with which the device is associated and/or one or more interconnections of the device). Such information may be received in the provisioning and configuration UI of the mobile app 162. Upon receipt of such information, the mobile app 162 may transfer the configuration information to the host controller 110 over the in-home LAN 150. The host controller 110 may add the configuration information to the home database 130, and in response to such update to the home database 130”. That is, the configuration information of devices (comprising capacities of devices) are added to the home database 130 (a distributed transaction ledger));
configuring the distributed devices with local event engine process instructions executing on the distributed devices based on the capability information (see [0087]; Jacobson: “At step 910, upon the receipt of configuration information for devices of the home automation system, the configuration engine 275 may determine capabilities of each individual device (e.g., by reference to a device profile for that type of device)… Then, at step 950, for each service on the list, the configuration engine 275 may determine a set of commands that can be sent to the services based on capabilities of each component.” That is, the system sends the command to the devices based on their capabilities.);
the distributed devices performing … and controlling … based on the local event engine process instructions… (see Fig.2 and [0035]; Jacobson: “The storage That is, the devices perform and control based on the instructions of the host software);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Sinha to include Jacobson’s features of publishing capability information to a distributed transaction ledger, configuring the distributed devices with local event engine process instructions executing on the distributed devices based on the capability information, and performing and controlling based on the local event engine process instructions. Doing so would provision and configure devices as part of an initial installation or update to a home automation system that may simplify tasks, and make them more accessible to homeowners and general-purpose installers in order to decrease complex and time consuming. (Jacobson, [0008]-[0009])

Regarding Claim 2, the combination of Sinha and Jacobson teaches the limitations as described in claim 1, Sinha further teaches wherein the distributed transaction ledger is a blockchain (See [0089]; Sinha teaches HVAC data chain 510 is a blockchain database).

Regarding Claim 3, the combination of Sinha and Jacobson teaches the limitations as described in claim 1, Sinha further teaches wherein the device availability (see Fig. 5 and [0094]; Sinha teaches the data published in HVAC data chain 510 has been published by one of HVAC devices 1-6 (distributed devices). See Fig. 9 and [0116]; Sinha teaches about one of the HVAC devices of Fig. 5. The HVAC Data Chain 510 receives device data 934 (the device and capability information) that comprises HVAC data, commands 954, MAC address 940, etc.).
However, Sinha does not explicitly teach … the capability information…
Jacobson from the same or similar field of endeavor teaches … the capability information… (see [0087]; Jacobson: “At step 910, upon the receipt of configuration information for devices of the home automation system, the configuration engine 275 may determine capabilities of each individual device (e.g., by reference to a device profile for that type of device))
The same motivation to combine Sinha and Jacobson set forth for Claim 1 equally applies to Claim 3.

Regarding Claim 4, the combination of Sinha and Jacobson teaches the limitations as described in claim 1, Sinha further teaches further comprising identifying control-capable devices and secondary devices among the distributed devices based on the device (see [0088]; Sinha teaches HVAC devices 1-6 can communicate with other high level controllers (e.g., HVAC devices 1 - 6) (control-capable devices) and/or low level devices (e.g., sensors and/or actuators) (second devices). See Fig. 5 and [0094]; Sinha teaches the data published in HVAC data chain 510 has been published by one of HVAC devices 1-6 (distributed devices). See Fig. 9 and [0116]; Sinha teaches about one of the HVAC devices of Fig. , wherein only the control capable devices are configured with the local event engine process instructions and control the other devices (see [0088]; Sinha teaches HVAC devices 1-6 can communicate with other high level controllers (e.g., HVAC devices 1 - 6) (distributed devices) and/or low level devices (e.g., sensors and/or actuators) (distributed devices). See [0105]; Sinha teaches HVAC device 6 collects HVAC device 6 data via various sensors, actuators, and/or controllers. Since HVAC devices 1-6 are high level controllers that are able to communicate with low level devices, it corresponds to ‘only the control capable devices are configured with the event engine process instructions and control the other devices’).
However, Sinha does not explicitly teach … the capability information…
Jacobson from the same or similar field of endeavor teaches … the capability information… (see [0087]; Jacobson: “At step 910, upon the receipt of configuration information for devices of the home automation system, the configuration engine 275 may determine capabilities of each individual device (e.g., by reference to a device profile for that type of device))
The same motivation to combine Sinha and Jacobson set forth for Claim 1 equally applies to Claim 4.

Regarding Claim 5, the combination of Sinha and Jacobson teaches the limitations as described in claim 1, Sinha teaches further comprising configuring the distributed devices with the local event engine process instructions based on types and functionalities of nearby distributed devices indicated in the device (see Fig. 5 and [0086]; Sinha teaches some and/or all of HVAC devices 1 - 6 are configured to control the environmental conditions of a particular building and / or building zone. HVAC devices 1 - 6 are shown to be connected to various sensors, actuators, and controllers. HVAC device 1 is shown to be connected to controller 522d and actuator 526C via controller 522d. HVAC device 2 is shown to be connected to controller 522c and actuator 526b and sensor 524c via controller 522c. See [0051]; Sinha: “In a building with HVAC devices, the HVAC devices can use blockchain to transmit access rights and licensing information, transmit control actions that can have significant impact on the controlled environment, perform transaction negotiation between two HVAC devices, transport sensitive information across the HVAC device network, and can be used for any communication in building automation and control implementations that have environment requirements that require validation and security.” See [0089]; Sinha: “HVAC data chain 510 is a blockchain database. HVAC devices 1-6 can exchange building data that they collect via controllers 522 a-d, sensors 524 a-c, and/or actuators 526 a-c via HVAC data chain 510”).
However, Sinha does not explicitly teach … indicated in the capability information published to the distributed transaction ledger.
… indicated in the capability information published to the distributed transaction ledger. (see [0087]; Jacobson: “At step 910, upon the receipt of configuration information for devices of the home automation system, the configuration engine 275 may determine capabilities of each individual device (e.g., by reference to a device profile for that type of device)”. See [0077]; Jacobson: “At step 530, the mobile app 162 receives input from the user indicating the IP-discoverable device 220 is to be added to the home automation system, along with user-provided configuration information (e.g., a room with which the device is associated and/or one or more interconnections of the device). Such information may be received in the provisioning and configuration UI of the mobile app 162. Upon receipt of such information, the mobile app 162 may transfer the configuration information to the host controller 110 over the in-home LAN 150. The host controller 110 may add the configuration information to the home database 130, and in response to such update to the home database 130”. That is, the configuration information of devices (comprising capacities of devices) are added to the home database 130 (a distributed transaction ledger))
The same motivation to combine Sinha and Jacobson set forth for Claim 1 equally applies to Claim 5.

Regarding Claim 6, the combination of Sinha and Jacobson teaches the limitations as described in claim 1, Sinha further teaches further comprising determining, by the distributed devices, which other distributed devices to control based on the device information published by the other distributed devices (see [0088]; Sinha teaches HVAC devices 1-6 (distributed devices) can communicate with other high level controllers (e.g., HVAC devices 1 - 6) (control-capable devices) and/or low level devices (e.g., sensors and/or actuators) (second devices). See [0089]; Sinha teaches HVAC data chain 510 includes information regarding software licenses for HVAC devices 1 - 6, access to data for HVAC devices 1 - 6, and various other building related information . HVAC data chain 510 can be the same on each of HVAC devices 1 - 6. This allows each device of system 500 to have access to the same information. Further, this allows each of HVAC devices 1 - 6 to communicate with each other directly rather than relying on a central computing system). See [0089]; Sinha teaches The HVAC data of each block can be contracts , transactions , data , licenses , access control and / or any other information . In this regard, HVAC devices 1 - 6 can negotiate contracts among each other, as well as grant and/or deny access to information for one or more of HVAC devices 1 - 6. Since HVAC devices 1-6 (distributed devices) can access and communicate with other devices based on their information, it corresponds to ‘the distributed devices determining which other distributed devices to control based on the device and capability information and the transaction information published by the other distributed devices’).
However, Sinha does not explicitly teach … further comprising determining, by the distributed devices, which other distributed devices to control based on the capability information…
Jacobson from the same or similar field of endeavor teaches … further comprising determining, by the distributed devices, determining which other distributed devices to control based on the capability information… (see [0087]; Jacobson: “At step 910, upon the receipt of configuration information for devices of the home automation system, the configuration engine 275 may determine capabilities of each individual device (e.g., by reference to a device profile for that type of device)… Then, at step 950, for each service on the list, the configuration engine 275 may determine a set of commands that can be sent to the services based on capabilities of each component.”)
The same motivation to combine Sinha and Jacobson set forth for Claim 1 equally applies to Claim 6.

Regarding Claim 7, Sinha teaches the limitations as described in claim 6, Sinha further teaches further comprising determining, by the distributed devices, which other distributed devices to control based on whether the local event engine process instructions (see [0070] and [0083]; Sinha teaches smart connected things 204 (HVAC devices 1-6) receive complex event processing and send message to various components of cloud platform 202, devices of building 10, and/or other devices connected to the Internet. See [0063]; Sinha teaches network service 207 can provide access to the Internet and/or can include and/or provide access to other types of data networks , such as a local area network (LAN), etc. See [0058], [0083] and Fig. 2; Sinha teaches smart connected things 204 (HVAC devices 1-6) includes sensors 222, actuators 224, controllers 226, Since HVAC devices 1-6 (distributed devices) are configured with complex event processing information using local area network, it corresponds to ‘the HVAC devices 1-6 (distributed devices) can determine which other distributed devices to control based on local complex event processing information are compatible with functionalities of the other distributed devices. See [0051]; Sinha: “In a building with HVAC devices, the HVAC devices can use blockchain to transmit access rights and licensing information, transmit control actions that can have significant impact on the controlled environment, perform transaction negotiation between two HVAC devices, transport sensitive information across the HVAC device network, and can be used for any communication in building automation and control implementations that have environment requirements that require validation and security.” See [0089]; Sinha: “HVAC data chain 510 is a blockchain database. HVAC devices 1-6 can exchange building data that they collect via controllers 522 a-d, sensors 524 a-c, and/or actuators 526 a-c via HVAC data chain 510”).
However, Sinha does not explicitly teach …the local event engine process instructions executing on the distributed devices … indicated in the capability information published to the distributed transaction ledger.
Jacobson from the same or similar field of endeavor teaches …the local event engine process instructions executing on the distributed devices see [0087]; Jacobson: “At step 910, upon the receipt of configuration information for devices of the  Then, at step 950, for each service on the list, the configuration engine 275 may determine a set of commands that can be sent to the services based on capabilities of each component.” … indicated in the capability information published to the distributed transaction ledger. (see [0087]; Jacobson: “At step 910, upon the receipt of configuration information for devices of the home automation system, the configuration engine 275 may determine capabilities of each individual device (e.g., by reference to a device profile for that type of device)”. See [0077]; Jacobson: “At step 530, the mobile app 162 receives input from the user indicating the IP-discoverable device 220 is to be added to the home automation system, along with user-provided configuration information (e.g., a room with which the device is associated and/or one or more interconnections of the device). Such information may be received in the provisioning and configuration UI of the mobile app 162. Upon receipt of such information, the mobile app 162 may transfer the configuration information to the host controller 110 over the in-home LAN 150. The host controller 110 may add the configuration information to the home database 130, and in response to such update to the home database 130”. That is, the configuration information of devices (comprising capacities of devices) are added to the home database 130 (a distributed transaction ledger))
The same motivation to combine Sinha and Jacobson set forth for Claim 1 equally applies to Claim 7.

Regarding Claim 8, the combination of Sinha and Jacobson teaches the limitations as described in claim 6, Sinha further teaches further comprising determining, by the distributed devices, which other distributed devices to control based on electrical and/or geographic proximity information indicated in the device (see Fig. 5 and [0086]; Sinha teaches HVAC devices 1 - 6 are shown to be connected to various sensors, actuators, and controllers. HVAC device 1 is shown to be connected to controller 522d and actuator 526C via controller 522d. HVAC device 2 is shown to be connected to controller 522c and actuator 526b and sensor 524c via controller 522c. HVAC device 3 is shown to be connected to actuator 526a. HVAC device 4 is shown to be connected to controller 522a, sensor 524a, and sensor 524b. HVAC device 6 is shown to be connected to controller 522b. Therefore, the connection information between HVAC devices 1 -6 with other distributed devices corresponds to ‘electrical and/or geographic proximity information’. See [0087]; Sinha teaches HVAC devices 1 - 6 can monitor energy consumption, control lighting systems, control HVAC systems, or perform other functions within the BMS. Therefore, it corresponds to ‘the distributed devices determining which other distributed devices to control based on electrical and/or geographic proximity information’. See [0051]; Sinha: “In a building with HVAC devices, the HVAC devices can use blockchain to transmit access rights and licensing information, transmit control actions that can have significant impact on the controlled environment, perform transaction negotiation between two HVAC devices, transport sensitive information across the HVAC device network, and can be used for any communication in building automation and control implementations that have a-d, sensors 524 a-c, and/or actuators 526 a-c via HVAC data chain 510”).
However, Sinha does not explicitly teach … indicated in the capability information published to the distributed transaction ledger.
Jacobson from the same or similar field of endeavor teaches … indicated in the capability information published to the distributed transaction ledger. (see [0087]; Jacobson: “At step 910, upon the receipt of configuration information for devices of the home automation system, the configuration engine 275 may determine capabilities of each individual device (e.g., by reference to a device profile for that type of device)”. See [0077]; Jacobson: “At step 530, the mobile app 162 receives input from the user indicating the IP-discoverable device 220 is to be added to the home automation system, along with user-provided configuration information (e.g., a room with which the device is associated and/or one or more interconnections of the device). Such information may be received in the provisioning and configuration UI of the mobile app 162. Upon receipt of such information, the mobile app 162 may transfer the configuration information to the host controller 110 over the in-home LAN 150. The host controller 110 may add the configuration information to the home database 130, and in response to such update to the home database 130”. That is, the configuration information of devices (comprising capacities of devices) are added to the home database 130 (a distributed transaction ledger))
 Sinha and Jacobson set forth for Claim 1 equally applies to Claim 8.

Regarding Claim 9, the combination of Sinha and Jacobson teaches the limitations as described in claim 1, Sinha further teaches further comprising generating and publishing, by the distributed devices, the transaction information to the distributed ledger during normal operation of the building management system (see Fig. 5 and [0094]; Sinha teaches the data published in HVAC data chain 510 (the distributed ledger) has been published by one of HVAC devices 1-6 (distributed devices). See [0014]; Sinha teaches a method for securely communicating and storing information among HVAC devices in a building management system (BMS). The method includes generating, by a first HVAC device, a first block including device data and send the block to at least a portion of the plurality of HVAC devices. Therefore, the HVAC devices 1-6 (distributed devices) can generate and publish the transaction information to HVAC data chain 510 (the distributed ledger) in a building management system (during normal operation)).

Regarding Claim 10, the combination of Sinha and Jacobson teaches the limitations as described in claim 1, Sinha further teaches wherein the transaction information includes status information, sensor data, signal data, and/or instructions for the distributed devices to perform different actions (see [0133]; Sinha teaches about contracts/transactions between HVAC device 1 and one of HVAC devices 2 - 6. The transactions can be agreements to exchange data, information, and / .

Regarding claim 11, Sinha teaches a building management system comprising: 
distributed devices for performing peripheral functions of the building management system (see [0127] and [0128]; Sinha teaches input/outputs 944 can represent the inputs and/or outputs of HVAC device 1 and/or devices 962. HVAC device 1 (distributed device) operates HVAC devices 962 to maintain a particular environmental setpoint (e.g., temperature, humidity, air quality, etc.) in building 10 and/or a zone of building 10. See [0087]; Sinha teaches HVAC devices 1-6 can perform other functions within the building management system. Since HVAC devices 1-6 (distributed devices) can maintain a particular environmental setpoint (input/output temperature) for the building 10 and perform other functions within the building management system, it corresponds to ‘performing peripheral functions of the building management system’.) and publishing device (see Fig. 5 and [0094]; Sinha teaches the data published in HVAC data chain 510 has been published by one of HVAC devices 1-6 (distributed devices). See [0089]; Sinha teaches HVAC data chain 510 is a blockchain database (a distributed transaction ledger). HVAC data chain 510 includes information regarding software licenses for HVAC devices 1-6, access to data for HVAC devices 1-6, and various other building related information. See [0015]; Sinha: “the blocks include HVAC data associated with zones of a building associated with the BMS. The HVAC data chain may further include, based on the blocks, a record of HVAC data for the Therefore, HVAC devices 1-6 (distributed devices) can publish data (device information) to HVAC data chain 510 (a distributed transaction ledger)); and 
an event engine configuration module for configuring the distributed devices with local event engine process instructions(See Fig. 5 and [0090]; Sinha teaches HVAC data chain 510 (a distributed transaction ledger) can include configuration data of HVAC devices 1-6, and/or any other information. See [0087]; Sinha: “HVAC devices 1-6 can monitor energy consumption, control lighting systems, control HVAC systems, or perform other functions within the BMS.” That is, the HVAC devices 1-6 is provided configuration data to monitor energy consumption, control lighting systems, control HVAC systems, or perform other functions within the BMS based on HVAC data chain 510 (published device information)), 
wherein the distributed devices control other distributed devices (see [0086]; Sinha teaches some and/or all of HVAC devices 1-6 are configured to control the environmental conditions of a particular building and/or building zone. HVAC devices 1-6 are shown to be connected to various sensors, actuators, and controllers. See [0133]; Sinha teaches transaction and contract controller 966 can be configured to negotiate a transaction and / or contract between HVAC device 1 and one of HVAC devices 2 - 6 . See [0048]; Sinha teaches the blocks (HVAC data chain 510) can contain information such as transaction. Therefore, HVAC devices 1-6 perform peripheral functions of the building management system and control various sensors, actuators, and controllers based on transaction from the HVAC data chain 510).
However, Sinha does not explicitly teach:
distributed devices … publishing capability information to a distributed transaction ledger;
… configuring the distributed devices with local event engine process instructions executing on the distributed devices based on the capability information;
the distributed devices control … based on the local event engine process instructions…;
Jacobson from the same or similar field of endeavor teaches:
distributed devices (see [0036]; Jacobson: “The devices 112-122 of the home automation system may include lighting devices 112, … security devices 114, … audio devices 116 and video devices 118, …electronic door locks 120 and other types of motor or relay operated devices; HVAC devices 122”)… publishing capability information to a distributed transaction ledger (see [0077]; Jacobson: “At step 530, the mobile app 162 receives input from the user indicating the IP-discoverable device 220 is to be added to the home automation system, along with user-provided configuration information (e.g., a room with which the device is associated and/or one or more interconnections of the device). Such information may be received in the provisioning and configuration UI of the mobile app 162. Upon receipt of such information, the mobile app 162 may transfer the configuration information to the host controller 110 over the in-home LAN 150. The host controller 110 may add the That is, the configuration information of devices (comprising capacities of devices) are added to the home database 130 (a distributed transaction ledger));
… configuring the distributed devices with local event engine process instructions executing on the distributed devices based on the capability information (see [0087]; Jacobson: “At step 910, upon the receipt of configuration information for devices of the home automation system, the configuration engine 275 may determine capabilities of each individual device (e.g., by reference to a device profile for that type of device)… Then, at step 950, for each service on the list, the configuration engine 275 may determine a set of commands that can be sent to the services based on capabilities of each component.” That is, the system sends the command to the devices based on their capabilities.);
the distributed devices control … based on the local event engine process instructions… (see Fig.2 and [0035]; Jacobson: “The storage device may store host software 111 that when executed may implement parts of the below described provisioning and configuration techniques, as well as monitor and control the operations of devices 112-122.” That is, the devices control based on the instructions of the host software);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Sinha to include Jacobson’s features of distributed devices publishing capability information to a distributed transaction ledger, configuring the distributed devices with local event engine process instructions executing on the 

Regarding Claim 12, the limitations in this claim is taught by the combination of Sinha and Jacobson as discussed connection with claim 2.

Regarding Claim 13, the limitations in this claim is taught by the combination of Sinha and Jacobson as discussed connection with claim 3.

Regarding Claim 14, the limitations in this claim is taught by the combination of Sinha and Jacobson as discussed connection with claim 4.

Regarding Claim 15, the limitations in this claim is taught by the combination of Sinha and Jacobson as discussed connection with claim 5.

Regarding Claim 16, the limitations in this claim is taught by the combination of Sinha and Jacobson as discussed connection with claim 6.

Regarding Claim 17, the limitations in this claim is taught by the combination of Sinha and Jacobson as discussed connection with claim 7.

Regarding Claim 18, the limitations in this claim is taught by the combination of Sinha and Jacobson as discussed connection with claim 8.

Regarding Claim 19, the limitations in this claim is taught by the combination of Sinha and Jacobson as discussed connection with claim 9.

Regarding Claim 20, the limitations in this claim is taught by the combination of Sinha and Jacobson as discussed connection with claim 10.

Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Sinha in view of Jacobson further in view of Maitland et al. (US 2019/0287146 A1 – hereinafter Maitland).
Regarding Claim 21, the combination of Sinha and Jacobson teaches the limitations as described in claim 1; however, Sinha does not explicitly teach wherein the device and capability information published by each distributed device includes computing power of a processor of the distributed device, memory capacity of nonvolatile memory and working memory of the distributed device, and availability of the processor of the distributed device to take on additional computing tasks.
wherein the device and capability information published by each distributed device includes computing power of a processor of the distributed device, memory capacity of nonvolatile memory and working memory of the distributed device, and availability of the processor of the distributed device to take on additional computing tasks (see [0051]; Maitland: “The hardware unit 323 may therefore be a network server, and the computing facility 214 may be a plurality of network servers, or a data-center, including cloud-based infrastructure.” Therefore, the hardware unit 323 of Fig. 3 and the computing facility 214 of Fig. 2 read on ‘distributed devices’. See [0052]; Maitland: “Each hardware unit 323 … including each communication link between such hardware units, may be associated with one or more performance type and a respective performance rating or value …Performance types are, for example, processing power, cash memory capacity, regular memory capacity (e.g. RAM, dynamic, or volatile memory, etc.), non-volatile memory (e.g. such as flash memory, etc.) capacity, storage capacity, power, cooling, bandwidth, bitrate, latency, jitter, bit error rate, and packet loss, etc.” See [0086]; Maitland: “As shown further in FIG. 5, several, typically different, VNFs 550 may be installed in the same hardware unit 523.” See [0090]; Maitland: “The VNFs making the group, or the service, may be installed and executed by a single processor, by several processors on the same rack, within several racks in the same data-center, or by processors distributed within two or more data-centers”. Since performance types comprise processing power, memory capacity, and the available processors, the performance types of each communication link published by each hardware unit read on ‘the device and capability information’).


Regarding Claim 22, the combination of Sinha, Jacobson, and Maitland teaches the limitations as described in claim 21, further comprising configuring the control-capable distributed devices with different local event engine process instructions based on whether the device (see [0088]; Sinha teaches HVAC devices 1-6 can communicate with other high level controllers (e.g., HVAC devices 1 - 6) (distributed devices) and/or low level devices (e.g., sensors and/or actuators) (distributed devices). See [0105]; Sinha teaches HVAC device 6 collects HVAC device 6 data via various sensors, actuators, and/or controllers. That is, HVAC devices 1-6 are high level controllers that are able to communicate with low level devices) published to the distributed transaction ledger (see Fig. 5 and [0094]; Sinha teaches the data published in HVAC data chain 510 has been published by one of HVAC devices 1-6 (distributed devices) 
configuring … the distributed devices with local event engine process instructions executing on the distributed devices based on the capability information … indicates that the control-capable distributed devices have sufficient processing power and availability to execute the local event engine process instructions.
Jacobson from the same or similar field of endeavor teaches configuring … the distributed devices with local event engine process instructions executing on the distributed devices based on the capability information (see [0087]; Jacobson: “At step 910, upon the receipt of configuration information for devices of the home automation system, the configuration engine 275 may determine capabilities of each individual device (e.g., by reference to a device profile for that type of device)… Then, at step 950, for each service on the list, the configuration engine 275 may determine a set of commands that can be sent to the services based on capabilities of each component.” That is, the system sends the command to the devices based on their capabilities.)
The same motivation to combine Sinha and Jacobson set forth for Claim 1 equally applies to Claim 22.
However, it does not explicitly teach indicates that the control-capable distributed devices have sufficient processing power and availability to execute the local event engine process instructions.
Maitland from the same or similar field of endeavor teaches … indicates that the control-capable distributed devices have sufficient processing power and availability to execute the local event engine process instructions (see [0085]; .
The same motivation to combine Sinha, Jacobson, and Maitland set forth for Claim 21 equally applies to Claim 22.

Regarding Claim 23, the combination of Sinha, Jacobson, and Maitland teaches the limitations as described in claim 22, Sinha teaches wherein the device and capability information published by each distributed device further includes electrical location information and physical location information for the distributed device with respect to other distributed devices (see Fig. 9 and [128]; Sinha: “inputs/outputs 944 can indicate that HVAC device 1 has measured a particular (electrical location information)… However, other data types such as valve position (e.g., analog voltage, step value, etc.), fan speed (e.g., an RPM value), compressor speed (e.g., an RPM value) and other data types may be associated with, retrieved from, and/or sent to devices 962”. See [0131]; Sinha: “Device data 934 is shown to include HVAC data 974… Since HVAC data 974 can be HVAC data related to a particular zone and/or HVAC device 1, one block of HVAC data chain 510 can include HVAC data related to HVAC device 1 and/or a particular zone. In some embodiments, all of HVAC devices 1-6 store a block relating to HVAC data pertaining to each of devices 1-6 and/or the zones that HVAC devices 1-6 are located in (physical location information).” That is, the device data 934 comprises inputs/outputs 944, it corresponds to ‘the device and capability information published by each distributed device further includes electrical and physical location information for the distributed device with respect to other distributed devices’).

Regarding Claim 24, the combination of Sinha, Jacobson, and Maitland teaches the limitations as described in claim 23, Sinha teaches further comprising configuring the control-capable distributed devices with different local event engine process instructions based on proximity of the control-capable distributed devices to particular types of distributed devices to be controlled by the control-capable distributed devices (see [0086]; Sinha: “some and/or all of HVAC devices 1-6 can be located in a particular building and/or building zone. In some embodiments, each of HVAC devices 1-6 and the devices connected to them are located in a particular zone of building 10. In various embodiments, some and/or all of HVAC devices 1-6 are a-c) located in an air duct to be opened or closed, can activate heating, cooling, and/or air circulation equipment in the building and/or zone, and/or can perform any other control command that causes a room, zone, and/or building to be controlled to a particular temperature.” Therefore, the HVAC device is configured with different event engine process instructions such as controlling lighting systems or perform other function based on the location of devices in a particular zone of building to control the devices connect to them) as indicated by the electrical location information and physical location information published by the distributed devices to the distributed transaction ledger (see Fig. 9 and [128]; Sinha: “inputs/outputs 944 can indicate that HVAC device 1 has measured a particular resistance value associated with a thermocouple of one of devices 962 (electrical location information)… However, other data types such as valve position (e.g., analog voltage, step value, etc.), fan speed (e.g., an RPM value), compressor speed (e.g., an RPM value) and other data types may be associated with, retrieved from, and/or sent to devices 962”. See [0131]; Sinha: “Device data 934 is shown to include HVAC data 974… Since HVAC data 974 can be HVAC data related to a particular zone and/or HVAC device 1, one block of HVAC data chain 510 can include HVAC data related to HVAC device 1 and/or a particular zone. In (physical location information)”).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Sinha in view of Jacobson further in view of Maitland in view of Gupta et al. (US 20180332065 –hereinafter Gupta).
Regarding claim 25, Sinha teaches a method of operation of a building management system, the method comprising: 
publishing, by distributed devices of the building management system, device (see Fig. 5 and [0094]; Sinha teaches the data published in HVAC data chain 510 has been published by one of HVAC devices 1-6 (distributed devices). See [0089]; Sinha teaches HVAC data chain 510 is a blockchain database (a distributed transaction ledger). HVAC data chain 510 includes information regarding software licenses for HVAC devices 1-6, access to data for HVAC devices 1-6, and various other building related information. See [0015]; Sinha: “the blocks include HVAC data associated with zones of a building associated with the BMS. The HVAC data chain may further include, based on the blocks, a record of HVAC data for the building.” Therefore, HVAC devices 1-6 (distributed devices) can publish data (device information) to HVAC data chain 510 (a distributed transaction ledger)), 
identifying control-capable distributed devices and secondary distributed devices among the distributed devices based on the device (see [0088]; Sinha teaches HVAC devices 1-6 can communicate with other high level controllers (e.g., HVAC devices 1 - 6) (control-capable devices) and/or low level devices (e.g., sensors and/or actuators) (second devices). See Fig. 5 and [0094]; Sinha teaches the data published in HVAC data chain 510 has been published by one of HVAC devices 1-6 (distributed devices). See Fig. 9 and [0116]; Sinha teaches about one of the HVAC devices of Fig. 5. Since HVAC devices 1-6 are able to communicate/control the low level devices based on the published data in HVAC data chain 510, it corresponds to ‘identifying control-capable devices and secondary devices among the distributed devices based on the device and capability information’);
configuring the control-capable distributed devices with event engine process instructions (see [0088]; Sinha teaches HVAC devices 1-6 can communicate with other high level controllers (e.g., HVAC devices 1 - 6) (distributed devices) and/or low level devices (e.g., sensors and/or actuators) (distributed devices). See [0105]; Sinha teaches HVAC device 6 collects HVAC device 6 data via various sensors, actuators, and/or controllers. That is, HVAC devices 1-6 are high level controllers that are able to communicate with low level devices) published to the distributed transaction ledger  (see Fig. 5 and [0094]; Sinha teaches the data (distributed devices) indicates that the control-capable distributed devices have (see [0131]; Sinha: “Device data 934 is shown to include HVAC data 974… Since HVAC data 974 can be HVAC data related to a particular zone and/or HVAC device 1, one block of HVAC data chain 510 can include HVAC data related to HVAC device 1 and/or a particular zone. In some embodiments, all of HVAC devices 1-6 store a block relating to HVAC data pertaining to each of devices 1-6 and/or the zones that HVAC devices 1-6 are located in (physical location information).”), wherein each of the control-capable distributed devices independently selects and downloads the event engine process instructions based on the device (see [0125]; Sinha: “chain verifier 956 verifies HVAC data chain 510 when HVAC device 1 is booted up, when HVAC device 1 downloads and/or installs HVAC data chain 510 from one of HVAC devices 2-6”. See [0129]; Sinha: “Device data 934 can include commands 954. Commands 954 can be any command that HVAC device 1 is performing and/or will perform…In some embodiments, command 954 is a command received via HVAC data chain 510.”)
performing, by the distributed devices, peripheral functions of the building management system  (see [0127] and [0128]; Sinha teaches input/outputs 944 can represent the inputs and/or outputs of HVAC device 1 and/or devices 962. HVAC device (distributed device) operates HVAC devices 962 to maintain a particular environmental setpoint (e.g., temperature, humidity, air quality, etc.) in building 10 and/or a zone of building 10. See [0087]; Sinha teaches HVAC devices 1-6 can perform other functions within the building management system. Since HVAC devices 1-6 (distributed devices) can maintain a particular environmental setpoint (input/output temperature) for the building 10 and perform other functions within the building management system, it corresponds to ‘performing peripheral functions of the building management system’.) and generating and publishing transaction information to the distributed transaction ledger during normal operation of the building management system (see Fig. 5 and [0094]; Sinha teaches the data published in HVAC data chain 510 (the distributed ledger) has been published by one of HVAC devices 1-6 (distributed devices). See [0014]; Sinha teaches a method for securely communicating and storing information among HVAC devices in a building management system (BMS). The method includes generating, by a first HVAC device, a first block including device data and send the block to at least a portion of the plurality of HVAC devices. Therefore, the HVAC devices 1-6 (distributed devices) can generate and publish the transaction information to HVAC data chain 510 (the distributed ledger) in a building management system (during normal operation))), wherein the transaction information includes status information, sensor data, signal data, and/or instructions for distributed devices to perform different actions; (see [0133]; Sinha teaches about contracts/transactions between HVAC device 1 and one of HVAC devices 2 - 6. The transactions can be agreements to exchange data, information, and / 
controlling, by the control-capable distributed devices the secondary distributed devices based on the event engine process instructions and the published transaction information. (see [0086]; Sinha teaches some and/or all of HVAC devices 1-6 are configured to control the environmental conditions of a particular building and/or building zone. HVAC devices 1-6 are shown to be connected to various sensors, actuators, and controllers. See [0133]; Sinha teaches transaction and contract controller 966 can be configured to negotiate a transaction and / or contract between HVAC device 1 and one of HVAC devices 2 - 6 . See [0048]; Sinha teaches the blocks (HVAC data chain 510) can contain information such as transaction. Therefore, HVAC devices 1-6 perform peripheral functions of the building management system and control various sensors, actuators, and controllers based on transaction from the HVAC data chain 510)
However, Sinha does not explicitly teach:
distributed devices … publishing capability information to a distributed transaction ledger, wherein the device and capability information published by each distributed device includes computing power of a processor of the distributed device, availability of the processor of the distributed device to take on additional computing tasks;
identifying … the distributed devices based on … capability information published to the distributed transaction ledger;
configuring … the distributed devices with local event engine process instructions executing on the distributed devices based on the capability information … indicates that the control-capable distributed devicesAttorney Docket No.: 0270.012OUS1 (1-I0-00008-US) have sufficient processing power and availability to execute the event engine process instructions and based on physical and/or electrical proximity of the control-capable distributed devices to particular types of secondary distributed devices as indicated by the …capability information, wherein each of the … distributed devices independently selects and downloads the event engine process instructions based on the capability information;
Jacobson from the same or similar field of endeavor teaches:
distributed devices (see [0036]; Jacobson: “The devices 112-122 of the home automation system may include lighting devices 112, … security devices 114, … audio devices 116 and video devices 118, …electronic door locks 120 and other types of motor or relay operated devices; HVAC devices 122”)… publishing capability information to a distributed transaction ledger (see [0077]; Jacobson: “At step 530, the mobile app 162 receives input from the user indicating the IP-discoverable device 220 is to be added to the home automation system, along with user-provided configuration information (e.g., a room with which the device is associated and/or one or more interconnections of the device). Such information may be received in the provisioning and configuration UI of the mobile app 162. Upon receipt of such information, the mobile app 162 may transfer the configuration information to the host controller 110 over the in-home LAN 150. The host controller 110 may add the configuration information to the home database 130, and in response to such update to That is, the configuration information of devices (comprising capacities of devices) are added to the home database 130 (a distributed transaction ledger)), 
identifying … the distributed devices based on … capability information published to the distributed transaction ledger (see [0087]; Jacobson: “At step 910, upon the receipt of configuration information for devices of the home automation system, the configuration engine 275 may determine capabilities of each individual device (e.g., by reference to a device profile for that type of device));
configuring … the distributed devices with local event engine process instructions executing on the distributed devices … based on the capability information (see [0087]; Jacobson: “At step 910, upon the receipt of configuration information for devices of the home automation system, the configuration engine 275 may determine capabilities of each individual device (e.g., by reference to a device profile for that type of device)… Then, at step 950, for each service on the list, the configuration engine 275 may determine a set of commands that can be sent to the services based on capabilities of each component.” That is, the system sends the command to the devices based on their capabilities.)… wherein each of the … distributed devices independently selects and downloads the event engine process instructions based on the capability information (see [0036]; Jacobson: “The remote control may provide a home automation control UI in which a user can provide input to trigger the host controller 110 to issue control commands to device 112-122.” See [0087]; Jacobson: “at step 950, for each service on the list, the configuration ;
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Sinha to include Jacobson’s features of distributed devices publishing capability information to a distributed transaction ledger, identifying the distributed devices based on capability information published to the distributed transaction ledger, configuring the distributed devices with local event engine process instructions executing on the distributed devices based on the capability information, wherein each of the distributed devices independently selects and downloads the event engine process instructions based on the capability information. Doing so would provision and configure devices as part of an initial installation or update to a home automation system that may simplify tasks, and make them more accessible to homeowners and general-purpose installers in order to decrease complex and time consuming. (Jacobson, [0008]-[0009])
However, it does not explicitly teach:
wherein the device and capability information published by each distributed device includes computing power of a processor of the distributed device, availability of the processor of the distributed device to take on additional computing tasks;
… indicates that the control-capable distributed devicesAttorney Docket No.: 0270.012OUS1 (1-I0-00008-US) have sufficient processing power and availability to execute the event engine process instructions,
… and based on physical and/or electrical proximity of the control-capable distributed devices to particular types of secondary distributed devices as indicated by the …capability information,
Maitland from the same or similar field of endeavor teaches:
wherein the device and capability information published by each distributed device includes computing power of a processor of the distributed device, availability of the processor of the distributed device to take on additional computing tasks (see [0051]; Maitland: “The hardware unit 323 may therefore be a network server, and the computing facility 214 may be a plurality of network servers, or a data-center, including cloud-based infrastructure.” Therefore, the hardware unit 323 of Fig. 3 and the computing facility 214 of Fig. 2 read on ‘distributed devices’. See [0052]; Maitland: “Each hardware unit 323 … including each communication link between such hardware units, may be associated with one or more performance type and a respective performance rating or value …Performance types are, for example, processing power, cash memory capacity, regular memory capacity (e.g. RAM, dynamic, or volatile memory, etc.), non-volatile memory (e.g. such as flash memory, etc.) capacity, storage capacity, power, cooling, bandwidth, bitrate, latency, jitter, bit error rate, and packet loss, etc.” See [0086]; Maitland: “As shown further in FIG. 5, several, typically different, VNFs 550 may be installed in the same hardware unit 523.” See [0090]; Maitland: “The VNFs making the group, or the service, may be installed and executed by a single processor, by several processors on the same rack, within several racks in the same data-center, or by processors distributed within two or more data-centers”);
… indicates that the control-capable distributed devicesAttorney Docket No.: 0270.012OUS1 (1-I0-00008-US) have sufficient processing power and availability to execute the event engine process instructions (see [0085]; Maitland: “as shown in FIG. 5, the NFV-based network 510 may include hardware units 523 connected via transmission lines 549, and VNFs implemented as software programs 550 installed in hardware units 523.” See [0091]-[0092]; Maitland: “The deployment of the group or chain of the VNFs 550 making the first service 553 is therefore limited by constraints such as the capacity of the communication link 549 bandwidth and/or latency (delay). A VNF may have a list of requirements, or specifications, such as processing power, cash memory capacity, regular memory capacity (e.g. RAM, dynamic, or volatile memory, etc.), non-volatile memory (e.g. such as flash memory, etc.) capacity, storage capacity, power requirements, cooling requirements, etc.” Since the hardware units are configured with the constraint of the communication link based on the requirements of VNF, it reads on ‘configuring the control-capable distributed devices with different event engine process instructions based on whether the control-capable distributed devices have sufficient processing power and availability to execute the event engine process instructions’),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Sinha and Jacobson to include Maitland’s features of wherein the device and capability information published by each distributed device includes computing power of a processor of the distributed device, availability of the processor of the distributed device to take on additional computing tasks, indicates that the control-capable distributed devicesAttorney Docket No.: 0270.012OUS1 (1-I0-00008-US) have sufficient processing 
However, it does not explicitly teach:
… and based on physical and/or electrical proximity of the control-capable distributed devices to particular types of secondary distributed devices as indicated by the …capability information,
Gupta from the same or similar field of endeavor teaches … and based on physical and/or electrical proximity of the control-capable distributed devices to particular types of secondary distributed devices…, (see [0041]; Gupta: “For a particular device, each device in the group is ranked based on a level of trust that is based on a distance (e.g., “friendship” distance) between that particular device and each other device in the group of devices.” See [0061], Gupta: “any of a set of a blockchain ledger keepers may keep a current list of trusted devices. A blockchain may be described as a system in which everything is kept in an open ledger based system in an encrypted format, so that every interested device may see and verify each transaction.” That is, the device(s) is configuring based on its physical distance/proximity to other device.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Sinha, Jacobson, and Maitland to include Gupta’s features of basing on physical and/or electrical proximity of the control-capable distributed devices to particular types of secondary distributed devices. Doing so would use avoid unauthorized access of data, system to system failure, takeover by malicious intruders. (Gupta, [0064])

Claims 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Sinha in view of Jacobson in view of Maitland in view of Gupta further in view of Orsini et al. (US 20160123620 A1 –hereinafter Orsini).
Regarding Claim 26, the combination of Sinha, Jacobson, Maitland, and Gupta teaches the limitations as described in claim 25; however, it does not explicitly teach wherein the step of configuring the control- capable distributed devices with the event engine process instructions based on the device and capability information comprises generating event engine assignment information indicating which portions of a distributed event engine for the building management system should execute on which control-capable distributed devices.
	Orsini from the same or similar field of endeavor teaches wherein the step of configuring the control- capable distributed devices with the event engine process instructions based on the device and capability information comprises generating event engine assignment information indicating which portions of a distributed event engine for the building management system should execute on which control-capable distributed devices. (see [0007]; Orsini: “The method also includes determining, based in part on the at least one triggering event signal, a computation workload assignment to be executed on one or more computation devices. The method further includes sending one or more command signals to the one or more computation devices. The one or more command signals include a portion of the computation workload assignment for execution by the one or more computation devices.” See [0056]; Orsini: “The command signals can also include a portion of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Sinha, Jacobson, Maitland, and Gupta to include Orsini’s features of basing on physical and/or electrical proximity of the control-capable distributed devices to particular types of secondary distributed devices. Doing so would identify a group of devices in order to manage and form a trusted circle. (Orsini, [0022])

Regarding Claim 27, the combination of Sinha, Jacobson, Maitland, Gupta, and Orsini teaches the limitations as described in claim 26, Gupta further teaches wherein the step of controlling the secondary distributed devices based on the event engine process instructions and the published transaction information comprises determining, based on a predetermined device scoring process, which transaction information from which secondary distributed devices should be processed by the control-capable distributed devices via locally executing portions of the distributed event engine. (see [0050]; Gupta: “the devices may be ranked in order of devices with higher trust scores to devices of lower trust scores.” See [0051]; Orsini: “In block 308, based on determining that the trust score exceeds a trust threshold, the authentication system of the first device provides access to the second device (i.e., the second device may access data of the first device). The second device may be an unknown device. Thus, if the trust score does not exceed the trust threshold, access from the second device to data of the first device is denied.”)


Regarding Claim 28, the combination of Sinha, Jacobson, Maitland, Gupta, and Orsini teaches the limitations as described in claim 27, Gupta further teaches wherein the predetermined device scoring process includes determining which secondary distributed devices are compatible with the locally executing portions of the distributed event engine. (see [0061]; Gupta: “a group of devices may share a list of trusted devices. For example, any of a set of a blockchain ledger keepers may keep a current list of trusted devices. A blockchain may be described as a system in which everything is kept in an open ledger based system in an encrypted format, so that every interested device may see and verify each transaction.” See [0067]; Gupta: “In a distributed cloud computing environment, program modules may be located in both local and remote computer system storage media including memory storage devices.”)
The same motivation to combine Sinha, Jacobson, Maitland, Gupta, and Orsini set forth for Claim 25 equally applies to Claim 28.

Regarding Claim 29, the combination of Sinha, Jacobson, Maitland, Gupta, and Orsini teaches the limitations as described in claim 28, Orsini further teaches wherein the predetermined device scoring process includes determining which secondary distributed devices are electrically or geographically in proximity to the control-capable distributed devices. (see [0005]; Gupta: “determining a distance between the 
The same motivation to combine Sinha, Jacobson, Maitland, Gupta, and Orsini set forth for Claim 25 equally applies to Claim 29.

Response to Arguments
Applicant's arguments filed 07/29/2021 have been fully considered but they are not persuasive. 
With respect to applicant’s argument located within the seventh page of the remarks (numbered as page 15) which recites:
“The configuration information received via the UI in Jacobson is not analogous to the claimed capability information as argued by the Office action. For example, the configuration information is not published by the home automation devices, much less published to a distributed transaction ledger. Instead, the configuration information is entered by the user on the UI of the mobile app and saved in a database.”
The Examiner respectfully disagrees. Examiner respectfully would like to remind applicant that the rejections are based on the broadest reasonable interpretation of the claim limitations. As explained in the above rejection, since the ledger is a database system, Examine interprets the ledger as a database. Therefore, the configuration information received via the UI in Jacobson still read the claim limitations. The claims as presently presented do not preclude this interpretation.

With respect to applicant’s argument located within the seventh page of the remarks (numbered as page 15) which recites:
“To the extent that the information processed by the configuration engine of Jacobson (e.g., "capabilities of each individual device," "ordered list of all available capabilities along a connection path through the home automation system," "set of rules defining capabilities require to provide services," "list of possible services that can be provided by the home automation system") could be considered analogous to the claimed capability information, such information is not published by the home automation devices nor published to a distributed transaction ledger. Instead, it is simply generated by the configuration engine and saved in a database, or, in some cases, the information seems to be predetermined. 
Jacobson does not seem to disclose a distributed transaction ledger at all. 
The Office action on pages 10 and 40 provides the following commentary: "That is, the configuration information of devices (comprising capacities of devices) are added to the home database 130 (a distributed transaction ledger)." 
It is not clear where the Office action's characterization of the configuration information as "comprising capacities of devices" finds support in Jacobson. Clarification is respectfully requested. ”

The Examiner respectfully disagrees. Examiner respectfully would like to remind applicant that the rejections are based on the broadest reasonable interpretation of the claim limitations. As explained in the above rejection, Examiner interprets the ledger as a database, the configuration information received via the UI in Jacobson still read the claim limitations. The claims as presently presented do not preclude this interpretation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sundaram (US 10,116,513 B1) discloses triggering management action in the smart building network using the additional contextual information to modify existing .
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI N TRAN whose telephone number is (571)272-1108. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROCIO PEREZ-VELEZ can be reached on 571-270-5935. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.N.T./Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117